DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114 After Final Rejection

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 12/29/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 18-24 and 53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	The phrases “all of the water” and “all the water” are confusing since it is unclear what the term “all” intends to encompass.  Furthermore, the limitation “all” is a relative limitation which renders the claim indefinite since the limitation is not defined by the claim and/or the specification.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-3, 5-7 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hymes (US 2015/0192933) in view of Huisma (US 6497197).
For claim 1, Hymes discloses a livestock management system, the system comprising:
a trough (12) adapted to hold water for animal consumption, the trough including an inlet (where (16) is inserted therein) adapted to receive water being injected into the trough (see [0016],[0024]-[0026] and Figure 1);
a first sensor (14,14a,14b,14c) coupled to the trough and adapted to detect a level of water in the trough (see [0016],[0025],[0026]);
a water treatment unit coupled to the trough and adapted to alter at least one property of water being injected into the trough (see [0033]-[0039], especially filter in [0039]); and
a controller, the controller adapted to regulate the injected water (see,[0033],circuit (27a) in [0041], microcontroller (27b) and microcontroller (29) in [0017] and [0042]).





	Hymes discloses most of the claimed invention except for mentioning a water reservoir configured to allow multiple animals to simultaneously consume water from the reservoir and a step of achieving a predetermined water property based on the level of water in the trough.
Huisma teach that it is old and well known in the art to provide a livestock water management system having a water reservoir (40 in Figure 6) configured to allow multiple animals to simultaneously consume water from the reservoir and a controller wherein the controller is adapted to regulate the injected water to achieve a predetermined water property based on the level of water in the trough (in this case, Huisma teaches by knowing the duration of time that each animal consumed water, the total amount (equivalent to the level of water) can be determined so as to regulate the injected water (i.e., it is the combination of drinking water and medications), see lines 1-27 and 60-67 of col. 9, lines 1-7 of col. 10, lines 1-67 of col 15, and lines 1-27 of col. 16).  Furthermore, it is noted that claiming of an element to perform certain action (in this case, “configured to allow multiple animals to simultaneously consume water from the reservoir“) is intended or desired use and is not a positive limitation but only requires the ability to so perform, therefore, it does not constitute a In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647; and MPEP 2114 & 2115. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Hymes so as to utilize the controller, in a similar manner as taught in Huisma, in order to administer a desired quantity of medication to the water to be consumed by a specific animal and to have modified the system of Hymes so as to include the use of a shared water reservoir in order to allow multiple animals to simultaneously consume water from the reservoir.
For claim 2, Hymes as modified by Huisma (emphasis on Huisma) further teach a second sensor adapted to detect at least one property of water in the trough, wherein the controller regulates the injected water based on the detected water property and the water level (see lines 66-67 of col. 14, lines 1-42 of col.15, controller controls injection of 
For claim 3, Hymes as modified by Huisma (emphasis on Huisma) further teach wherein the controller, in certain modes of operation, is adapted to inject water into the trough regardless of the water level in the trough (see lines 66-67 of col. 14, lines 1-42 of col.15, controller controls injection of medications, supplemental dosage of medications administered).
	For claim 5, Hymes as modified by Huisma (emphasis on Huisma) further teach a sensor adapted to detect a property of water being supplied to the water treatment unit, wherein the controller regulates the water treatment unit based on the detected inflow water property (see lines 66-67 of col. 14, lines 1-42 of col.15, controller controls injection of medications, medication flow meter monitors quality of medications, flow meter monitors the quantity of water consumed).
	For claim 6, Hymes as modified by Huisma (emphasis on Huisma) further teach a proximity sensor adapted to detect the presence of an animal near the trough, wherein the controller is adapted to regulate injection of water into the trough in response to the presence of an animal (see lines 3-19 of col. 8, lines 15-27 of col. 15).

	For claim 53, Hymes as modified by Huisma (emphasis on Hymes) further teach the first sensor (14,14a,14b,14c) is configured to detect a plurality of water levels in the trough (Figure 1 shows sensors (14,14a,14b,14c) located at different locations in the trough and thus the sensors are configured to detect water at different levels in the trough).
	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 2 above, and further in view of Lorenz, II et al. (US 2002/0168418).
	The references as applied to claim 2 above disclose most of the claimed invention except for mentioning the detected water property comprises oxygen reduction potential.
Lorenz, II et al. teach that it is old and well known in the art to provide a livestock water management system having an oxygen meter to monitor the increase and decrease of oxygen level in the water so as to ensure a desirable oxygen level therein (see [0081],[0152]).  
.
	Claims 8, 18, 19, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Spiegel (US 8381686).
The references as applied to claim 1 above disclose most of the claimed invention except for mentioning wherein the trough comprises:
a first segment adapted to hold water for animal consumption, the first segment including the inlet for receiving water; a second segment adapted to hold water for animal consumption; and a wall dividing the first segment from the second segment, the wall adapted to allow water from the first segment to flow into the second segment.
Spiegel teaches that it is old and well known in the art to provide a livestock water management system having the trough (10) comprises: a first segment (23) adapted to hold water for animal consumption, the first segment including the inlet (31) for receiving water; a second segment (25) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the references as applied to claim 1 above so as to provide a trough structure, in a similar manner as taught in Spiegel, so as to allow water to freely flow from one segment to another.
	For claim 18, the references as applied to claim 1 above as modified by Spiegel (emphasis on the references as applied to claim 1 above, especially Huisma) further teach a proximity sensor adapted to detect the presence of an animal near the trough, wherein the controller is adapted to inject water into the first segment in response to the presence of the animal (see lines 3-19 of col. 8, lines 15-27 of col. 15).
For claim 19, the references as applied to claim 1 above as modified by Spiegel (emphasis on the references as applied to claim 1 above, especially Huisma) further teach the controller is further adapted to determine the health classification of the detected animal and inject treated water into the first segment based on the health classification of the detected animal (see lines 66-67 of col.14, lines 1-60 of col. 15).
 teach most of the claimed invention except for mentioning the second proximity sensor have a range of less than 1 m, and the second proximity sensor having a range of greater than 2 m.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximity sensor so as to have a range of less than 1 m and/or of greater than 2 m, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Furthermore, it is believed that through trial and error during the testing procedure that one comes up with a desirable range to meet the design criteria for utilizing   proximity sensor. 
	For claim 24, the references as applied to claim 1 above as modified by Spiegel (emphasis on Spiegel) further teach the second segment (25) includes an outlet (31) adapted to dispense water, the outlet being located lower than the wall (15,17).
Claim 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 18 above, and further in view of Ausman et al. (US 2016/0227738).
	For claim 20, as described above, the references as applied to claim 18 above teach most of the claimed invention except for mentioning the controller is further adapted to: determine whether the animal arrives at the trough; determine when the animal leaves the trough based on whether it arrives at the trough; and store the animal’s trough arrival time and dwell time.
Ausman et al. teach that it is old and well known in the art to provide a livestock water management system having controller is further adapted to: determine whether the animal arrives at the trough; determine when the animal leaves the trough based on whether it arrives at the trough; and store the animal’s trough arrival time and dwell time (see [0103, [0104]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the references as applied to claim 18 above so as to provide a controller, in a similar manner as taught in Ausman et al., in order to monitor any changes in the health status of the animal.
 (emphasis on Ausman et al.) further teach wherein the controller is further adapted to determine a health classification for the animal based on the time between its visits to the water trough and its dwell time during the visits (see [0049]-[0051],[0103, [0104]).
	For claim 23, as described above, the references as applied to claim 18 above teach most of the claimed invention except for mentioning the second proximity sensor comprises a perforated coaxial cable.
Ausman et al. teach that it is old and well known in the art to utilize coaxial cable in an animal feeding management system in order to transfer data within network.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the references as applied to claim 18 above so as to provide a coaxial cable, in a similar manner as taught in Ausman et al., in order to transfer data within network.
Allowable Subject Matter
	Claims 9-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive.
Applicant argues that Huisma’s system does not teach regulating incoming water to achieve a predetermined property for water based on the level of water in the bowl.  Applicant’s argument has been acknowledged; however, it is noted that Huisma teaches by knowing the duration of time that each animal consumed water, the total amount (equivalent to the level of water) can be determined so as to regulate the injected water (i.e., it is the combination of drinking water and medications), see lines 1-27 and 60-67 of col. 9, lines 1-7 of col. 10, lines 1-67 of col 15, and lines 1-27 of col. 16).  
Applicant further argues that the references, Hymes and Huisma, do not teach “the reservoir in the trough to be simultaneously accessible by multiple animals”.  Applicant’s argument has been acknowledged; however, it is noted that claiming of an element to perform certain action (in this case, “configured to allow multiple animals to simultaneously consume water from the reservoir“) is intended or desired use and is not a positive limitation but only requires the ability to so perform, therefore, it does not constitute a limitation in any patentable sense.  Further, note that it is well settled case law that such limitations, In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647; and MPEP 2114 & 2115.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644